Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
	Claims 11-20 and 106-115 are pending.  Claims 109-111 and 113-115 are withdrawn. 
	Applicant’s election of the species of a graft including at least one sheet and the bioactives of FGF-2, TGF-beta, and VEGF in the reply filed on 12/30/19 is acknowledged.
	Claims 11-20, 106-108 and 112 are under consideration to the extent that the product comprises the species elected.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 11, 106 and 112 are objected to because of the following informalities:  The following correction is suggested, “wherein said sterilization has been conducted so as to cause a greater reduction of a level of extractable, bioactive FGF-2 in said graft construct prior to said to a level of extractable, bioactive TGF-beta in said graft construct prior to said sterilization”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-20, 106-108 and 112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “wherein said sterilization has been conducted so as to cause a greater reduction of a level of extractable, bioactive FGF-2 in said graft construct prior to said sterilization as compared [to] a level of extractable, bioactive TGF-beta in said graft construct prior to said sterilization” as in claims 11, 106, and 112 is unclear.  The comparison is stated to be FGF-2 vs TGF-beta prior to sterilization, but also that the level is reduced as a result of the sterilization. The phrasing is confusing and it is unclear what levels are required by the claim. A reduction of FGF-2 is descried on pages 8-9 and it is suggested to amend using language present there. It is noted that the phenomenon is only linked to sterilization by ethylene oxide, electron beam, and gas plasma.  The following, or similar, is suggested, “wherein said sterilization comprises exposure to ethylene oxide, electron beam radiation, or gas plasma and has been 
Claims 12-20 and 107-108 are rejected as depending from and not clarifying claims 11 and 106. 


Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 11 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 6,206,931; cited in IDS) in view of Voytik-Harbin et al ("Identification of Extractable Growth Factors From Small Intestine Submucosa," J Cell. Biochem. 67:478-491, 1997; cited in IDS) and Berger et al. (Berger and Dodrill “Achieving Efficacy and Sterility in Flexible Packaging” Sterilization 8/1/2001 < https://www.mddionline.com/ achieving-efficacy-and-sterility-flexible-packaging> accessed 3/19/20). 
Cook discloses a collagen graft product which is removed from a submucosal tissue source abstract; (column 2, lines 23-28). Cook teaches that the collagen graft matrix contains beneficial components with which the matrices naturally occur such as one or more of glycosaminoglycans, glycoproteins, proteoglycans, and growth factors including FGF-2 and TGF-beta (e.g. column 9, lines 18-28).  Cook discloses the matrix of the invention can be used in sheet form in combination with nutrients which support the growth of the subject cells, such as fibroblastic cells, including human fibroblastic cells (column 13, lines 17-27).  Cook discloses the submucosal source material is disinfected with a disinfecting agent, or radiation including e-beam radiation (column 3, lines 46-55 and column 8, lines 14-37).  Cook discloses that “sterile” refers to a condition wherein a material has a bioburden such that the probability of having one living microorganism on and/or in a given section of the material is one is on-million or less (column 5, lines 62-65). 
Cook does not teach that FGF-2 is extractable at a level of at least 50 ng per gram dry weight, or how the level differs from that of TGF-beta following sterilization, or that the matrix 
Voytik-Harbin discloses that FGF-2 is an extractable component of SIS (small intestinal submucosa) (page 482, middle), which consists primarily of an extracellular matrix (ECM) material (page 478, right column). Voytik-Harbin discloses the dry weight yields and total protein yields (2 to 4 mg/g powder) of the 4 extracts were not significantly different (page 482, right column, top paragraph). Voytik-Harbin discloses that the protein content of the extracts typically represented 50-70% of the extract dry weight (page 482, right column, top paragraph) and that FGF-2 was present and accounted for more than 60% of the GF activity (page 482, right column, bottom paragraph). From the results obtained by Voytik-Harbin, it appears that FGF-2 would be present at about 400ug per gm dry powder. Thus Voytik-Harbin shows that the extractable native FGF-2 would be present at least 50 ng per gram dry weight and that such an amount is an inherent characteristic of the material, depending upon the extraction method used. 
Berger et al. teach that packaging plays an important role in the medical industry (e.g. page 1).  Berger et al. teach that sterilization methods must be selected carefully to match with the packaging and end-use (e.g. page 2, “Sterilization Methods”). Berger et al. teach that methods for sterilizing packaged medical products include ethylene oxide sterilization, radiation, and gas plasma (e.g. pages 4-6). Berger et al. teach that the products are sterilized while inside the package material, and further that polyester is widely used as the packaging material because of its strength, clarity, thermal stability, and chemical resistance (e.g. pages 2-4). 
Regarding Claims 11, 15-20, it would have been obvious to one of ordinary skill to include the packaging and sterilization methods of Berger et al. with the graft product of Cook et al. comprising the amount of FGF-2 as disclosed by Voytik-Harbin.  Cook et al. teach that the 
Regarding the limitation “wherein said sterilization has been conducted so as to cause a greater reduction of a level of extractable, bioactive FGF-2 in said graft construct prior to said sterilization as compared [to] a level of extractable, bioactive TGF-beta in said graft construct prior to said sterilization”, as above it is unclear what levels are required, and further this is a product-by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case Cook et al. teach sterilization by electron beam radiation of a matrix comprising FGF-2 and TGF-beta, and does not appear to differ from the claimed product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the . 

Claims 12-14, 106-108, and 112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 6,206,931; cited in IDS), Voytik-Harbin et al ("Identification of Extractable Growth Factors From Small Intestine Submucosa," J Cell. Biochem. 67: 478-491, 1997; cited in IDS) and Berger et al. (Berger and Dodrill “Achieving Efficacy and Sterility in Flexible Packaging” Sterilization 8/1/2001 < https://www.mddionline.com/ achieving-efficacy-and-sterility-flexible-packaging> accessed 3/19/20) as applied to claim 11 and 15-20 above, and further in view of Hodde et al. (J. P. Hodde, R. D. Record, H. A. Liang & S. F. Badylak (2001) Vascular Endothelial Growth Factor in Porcine-Derived Extracellular Matrix, Endothelium, 8:1, 11-24). 
Regarding Claims 11 and 15-20 the teachings of Cook, Voytik-Harbin, and Berger are described supra. Cook teach that the matrix may be derived from porcine small intestinal submucosa (e.g. column 5, line 37 to column 6, line 10; Example 2). Voytik-Harbin teach that porcine small intestinal submucosa contains TGF-beta (e.g. abstract). However, neither teach that the extracellular matrix comprises VEGF.  This is made up for by the teachings of Hodde et al. 
Hodde et al. teach that extracellular matrix derived from the submucosa of porcine small intestine comprises VEGF (e.g. abstract).  Hodde et al. teach that the SIS ECM contains as much as 0.77 ng VEGF /g SIS (e.g. abstract). 

Regarding Claim 112, the limitation “wherein the graft construct has been sterilized while enclosed in the medical package by exposure to ethylene oxide gas, with said exposure effective to sterilize the graft construct while reducing the level of extractable, bioactive FGF-2 in the extracellular matrix material to less than 40% of a starting level of extractable, bioactive FGF-2 present in the extracellular matrix material at the start of said exposure” this is a product-by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case the product of claim 112 does not appear to differ from a product which comprises 40% less FGF-2 than a given arbitrary level.  As taught by Voytik-Harbin, FGF-2 is an extractable component of SIS.  

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 6 that Voytik-Harbin does not teach the limitation, “and having extractable, bioactive Fibroblast Growth Factor-2 (FGF-2) at a level of at least about 
This is not found persuasive. Voytik-Harbin discloses that FGF-2 was present and that 60% of the growth factor activity is attributable to FGF-2 (page 482, column 2, last paragraph) (as determined from dose-dependent neutralization of GF activity by a polyclonal anti FGF antibody) and not other growth factors. From the results obtained by Voytik-Harbin, it appears that FGF-2 would be present at about 400ug per gm dry powder. Thus Voytik-Harbin shows that the extractable native FGF-2 would be present at least 50 ng per gram dry weight. In addition, it is obvious to optimize within prior art condition or through routine experimentation.  The amount of FGF-2 is a parameter that one of ordinary skill in the art would vary and optimize.  Cook explicitly discloses that his process not only will eliminate or significantly reduce contaminants contained in the submucosa collagen matrix, but also will produce a tissue which exhibits no substantial degradation of physical and mechanical properties and will contain beneficial components such as FGF-2 (column 9, lines 1 28). 
Applicant further argues on page 7 that the amended claims require "a medical package comprised of polyester", "wherein said graft construct has been rendered sterile in said medical package comprised of polyester by exposing said medical package to sterilization with said graft construct received therein", and "wherein said sterilization has been conducted so as to cause a greater reduction of a level of extractable, bioactive FGF-2 in said graft construct prior to said sterilization as compared a level of extractable, bioactive TGF-beta in said graft construct prior to said sterilization". 
This is not found persuasive.  The limitation are met as described supra.  The claims are drawn to a medical product and not a method of making a medical product.  

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.